DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-4, 6-9, 11-13, 15, 17-18, 20, 22-23 and 27-29 are pending.
Response to Arguments
3.	Applicant’s arguments, see Remarks, filed February 15, 2022, with respect to the rejection(s) of claim(s) 1, 11, 17 and 27 as being obvious over Noh et al. (US 2018/0102827 A1) in view of JUNG (US 2013/0102345 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection as being obvious over CN 105940699 A.
4.	Figure 3 of the application is directly related to the claimed invention.

    PNG
    media_image1.png
    442
    879
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 11, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105940699 A, 14 September 2016 (14.09.2016), abstract and description, paragraph 43-115, hereinafter refer D1.
	D1 discloses a user device, a base station and a communication method, and specifically discloses the following content: the user device communicates with the base station in a radio communication system comprising the base station and the user device; 	the user device comprises a transmitting unit that transmits a plurality of uplink signals by using a plurality of antenna ports or beams, and a receiving unit which receives, from the base station that monitors the plurality of uplink signals, identification information of a specific uplink signal received by the base station; the transmitting unit transmit a data signal by using an antenna port or a beam corresponding to an uplink signal that is identified by the identification information received by the receiving unit;
	the user device comprises a transmitting unit that transmits a plurality of downlink reference signals by a plurality of antenna ports or beams, and a receiving unit which receives, from the user device that monitors the plurality of downlink reference signals, an uplink signal comprising identification information of a specific downlink reference signal received by the user device; the transmitting unit transmits control information to the user device by using an antenna port or beam corresponding to a downlink reference signal that is identified by the identification information received by the receiving unit.
on uplink reference signals or downlink reference signals.  It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to implement a communication state of determine whether the uplink transmission beam for the terminal is obtained based on uplink reference signals or obtained based on downlink reference signals.

7.	Claims 2, 12, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105940699 A, 14 September 2016 (14.09.2016), abstract and description, paragraph 43-115, hereinafter refer D1, in view of Sun et al. (US 2019/0132850 A1).
	Regarding claims 2, 12, 18 and 28, D1 fails to disclose the uplink transmission beam indication information comprises an index of the uplink transmission beam indication information comprises an index of the uplink transmission beam or indication information of the uplink reference signals.
	Sun et al. in the same field of invention, disclose wherein in the case that the base station indicates that the uplink transmission beam for the terminal is obtained based on the uplink reference signals, the uplink transmission beam indication information comprises an index of the uplink transmission beam or indication information of the uplink reference signals; 
	([0009]: “In some embodiments, the feedback information of the uplink channel state may include at least an optimal uplink beam direction or beam index.”)

    PNG
    media_image2.png
    563
    839
    media_image2.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Sun et al. with D1 so to ensure uplink access of the user device effectively.

8.	Claims 3, 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105940699 A, 14 September 2016 (14.09.2016), abstract and description, paragraph 43-115, hereinafter refer D1, in view of Sun et al. (US 2019/0132850 A1), further in view of YU et al. (US 2013/0258885 A1).
	Regarding claim 3, YU et al., in the same field of invention, disclose wherein before transmitting, by the base station, the uplink transmission beam indication information to the terminal, the method further comprises:
	determining, by the base station, the uplink transmission beam for the terminal based on the uplink reference signal; or 

	YU et al. teach (“Transmit UL Beam Feedback Information Corresponding to Selected UL Transmission Beam” Step 208, determining, by the base station, uplink transmission beam for the terminal based on the uplink reference signal (See steps 200, 202, 204 and 206, FIG. 2).

    PNG
    media_image3.png
    654
    571
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    643
    587
    media_image4.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine YU et al. with D1, so to determining, by the base station, the uplink transmission beam for the terminal based on the uplink reference signal.

	Regarding claims 6 and 22, YU et al. further teach wherein before transmitting by the base station, the uplink transmission beam indication information to the terminal, the method further comprises:
	determining, by the base station, the beam type indication based on a measurement result of the base station; or 
	determining, by the base station, the beam type indication information based on the measurement result of the base station and a beam reported by the terminal.
Allowable Subject Matter
9.	Claims 4, 7-9, 13, 15, 20, 23 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/           Primary Examiner, Art Unit 2412